As filed with the Securities and Exchange Commission on October 29, 2012 Registration No. 333-181361 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Assured Pharmacy, Inc. (Exact name of registrant as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2595 Dallas Parkway, Suite 206 Frisco, Texas 75034 (972) 668-7394 (Address, including zip code, and telephone number, including area code, of principal executive offices) Robert DelVecchio Chief Executive Officer 2595 Dallas Parkway, Suite 206 Frisco, Texas 75034 (972) 668-7394 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Chad J. Wiener, Esq. Quarles & Brady LLP 411 East Wisconsin Avenue, Suite 2040 Milwaukee, Wisconsin 53202 Phone: (414) 277-5409 Fax: (414) 978-8918 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share (1) Proposed Maximum Aggregate Price(1) Amount of Registration Fee (1)(2)(3) Common stock, par value $0.001 per share, issuable upon exercise of Warrants Estimated pursuant to Rule 457(c) under the Securities Act of 1933 (based on the average of the bid and asked prices of the registrant’s common stock May8, 2012) for purposes of calculating the registration fee in accordance with Rule 457(c) and (f) under the Securities Act of 1933. Calculated under Section 6(b) of the Securities Act of 1933 as .00011460 of the aggregate offering price. Previously paid. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. - i - Table of Contents The information in this prospectus is not complete and may be changed. We have filed a registration statement with the Securities and Exchange Commission relating to this prospectus. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is declared effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED OCTOBER29, 2012 2,292,067 Shares Assured Pharmacy, Inc. Common Stock This prospectus relates to the offer and sale or other disposition of 2,292,067 shares of our common stock issuable on exercise of warrants (at exercise prices ranging from $1.26 to $1.52 per share) by the selling stockholders named in this prospectus.This prospectus may be used by the selling stockholders named herein to resell, from time to time, those shares of our common stock included herein which are issuable upon the exercise of warrants.The issuance of the shares upon exercise of warrants is not covered by this prospectus; only the resale of the shares underlying the warrants is covered. For information about the selling stockholders see “Selling Stockholders” onpage 53. Our common stock is presently quoted on the OTC Markets under the trading symbol “APHY”. On October 25, 2012, the last sale price of our common stock as reported by the OTC Markets was $0.35 per share. The selling stockholders may offer to sell their shares of common stock from time to time through public or private transactions, on or off of the OTC Markets at prevailing market prices, at prices related to the prevailing market prices, at fixed prices that may be changed, or at privately negotiated prices. We will not receive any of the proceeds from the sale of the shares of common stock by the selling stockholders, but will receive proceeds related to the exercise for cash of warrants held by the selling stockholders. The selling stockholders, and any participating broker-dealers, may be deemed to be “underwriters” within the meaning of the Securities Act of 1933, and any commissions or discounts given to any such broker-dealer may be regarded as underwriting commissions or discounts under the Securities Act.The selling stockholders have informed us that they do not have any agreement or understanding, directly or indirectly, with any person to distribute their common stock. Persons effecting transactions in the shares should confirm the registration of these securities under the securities laws of the states in which transactions occur or the existence of applicable exemptions from such registration. The shares being offered are highly speculative and involve a high degree of risk.They should be considered only by persons who can afford the loss of their entire investment. See “Risk Factors” beginning on page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2012. - ii - Table of Contents TABLE OF CONTENTS Page No. ABOUT THIS PROSPECTUS 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 PROSPECTUS SUMMARY 2 RISK FACTORS 5 USE OF PROCEEDS 16 DIVIDEND POLICY 16 CAPITALIZATION 16 DESCRIPTION OF BUSINESS 17 MARKET PRICE FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 DIRECTORS AND EXECUTIVE OFFICERS 40 EXECUTIVE COMPENSATION 42 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 46 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 50 SELLING STOCKHOLDERS 53 PLAN OF DISTRIBUTION 55 INTEREST OF NAMED EXPERTS AND COUNSEL 57 DESCRIPTION OF SECURITIES 58 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 65 WHERE YOU CAN FIND MORE INFORMATION 65 INDEX TO FINANCIAL STATEMENTS 66 PART II—INFORMATION NOT REQUIRED IN PROSPECTUS II - 1 You should rely only on the information contained in this prospectus or in any free-writing prospectus we may authorize. We have not and the selling stockholders have not authorized anyone to provide you with additional or different information. The information in this prospectus or any free-writing prospectus may only be accurate as of its date, regardless of its time of delivery or of any sale of shares of common stock. This prospectus does not constitute an offer to sell, or a solicitation of an offer to buy, any securities offered hereby in any jurisdiction where, or to any person to whom, it is unlawful to make such offer or solicitation. - iii - Table of Contents ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration process or continuous offering process. Under this shelf registration process, the selling stockholders may, from time to time, sell the securities described in this prospectus in one or more offerings. This prospectus provides you with a description of the securities that may be offered by the selling stockholders. Each time a selling stockholder sells securities, the selling stockholder is required to provide you with this prospectus and, in certain cases, a prospectus supplement containing specific information about the selling stockholder and the terms of the offering. Any prospectus supplement may add, update, or change information in this prospectus. If there is any inconsistency between the information in this prospectus and any prospectus supplement, you should rely on the information in that prospectus supplement. Please read “Where You Can Find More Information.” You are urged to read this prospectus carefully, including the “Risk Factors” in their entirety before investing in our securities. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This prospectus includes “forward-looking statements” within the meaning of the federal securities laws that involve risks and uncertainties. Forward-looking statements include statements we make concerning our plans, objectives, goals, strategies, future events, future revenues or performance, capital expenditures, financing needs and other information that is not historical information.Some forward-looking statements appear under the headings “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” When used in this prospectus, the words “estimates,” “expects,” “anticipates,” “projects,” “forecasts,” “plans,” “intends,” “believes,” “foresees,” “seeks,” “likely,” “may,” “might,” “will,” “should,” “goal,” “target” or “intends” and variations of these words or similar expressions (or the negative versions of any such words) are intended to identify forward-looking statements. All forward-looking statements are based upon information available to us on the date of this prospectus. These forward-looking statements are subject to risks, uncertainties and other factors, many of which are outside of our control, that could cause actual results to differ materially from the results discussed in the forward-looking statements, including, among other things, the matters discussed in this prospectus in the sections captioned “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Business.” Some of the factors that we believe could affect our results include: ● limitations on our ability to continue operations and implement our business plan; ● our history of operating losses; ● the timing of and our ability to obtain financing on acceptable terms; ● dependence on key supplier; ● dependence on third-party payors; ● the effects of changing economic conditions; ● the loss of members of the management team or other key personnel; ● changes in governmental laws and regulations, or the interpretation or enforcement thereof and related compliance costs; ● competition from larger, more established companies with greater economic resources than we have; ● costs and other effects of legal and administrative proceedings, settlements, investigations and claims, which may not be covered by insurance; ● costs and damages relating to pending and future litigation; ● control by our principal equity holders; and ● the other factors set forth herein, including those set forth under “Risk Factors.” There are likely other factors that could cause our actual results to differ materially from the results referred to in the forward-looking statements. All forward-looking statements attributable to us in this prospectus apply only as of the date of this prospectus and are expressly qualified in their entirety by the cautionary statements included in this prospectus. We undertake no obligation to publicly update or revise forward-looking statements to reflect events or circumstances after the date made or to reflect the occurrence of unanticipated events, except as required by law. - 1 - Table of Contents PROSPECTUS SUMMARY This summary highlights certain significant aspects of our business and this offering, but it is not complete and does not contain all of the information that you should consider before making your investment decision. You should carefully read the entire prospectus and the information incorporated by reference into this prospectus, including the information presented under the section entitled “Risk Factors” and the financial data and related notes, before making an investment decision. This summary contains forward-looking statements that involve risks and uncertainties. Our actual results may differ significantly from future results contemplated in the forward-looking statements as a result of factors such as those set forth in “Risk Factors” and “Cautionary Statement Regarding Forward-Looking Statements.” Certain historical information in this prospectus has been adjusted to reflect the 1-for-180 reverse stock split of our common stock that was effective April 15, 2011. In this prospectus, unless the context indicates otherwise: “ Assured Pharmacy,” the “Company,” “we,” “our,” “ours” or “us” refer to Assured Pharmacy, Inc., a Nevada corporation, and its subsidiaries. Our Company We were organized as a Nevada corporation on October 22, 1999, under the name Surforama.com, Inc. and previously operated under the name eRXSYS, Inc.We changed our name to Assured Pharmacy, Inc. in October 2005.Since May 2003, we have been engaged in the business of establishing and operating pharmacies that specialize in dispensing highly regulated pain medication for chronic pain management.Because our focus is on dispensing medication, we typically will not keep in inventory non-prescription drugs, or health and beauty related products, such as walking canes, bandages and shampoo. We primarily derive our revenue from the sale of prescription medications.The majority of our business is derived from repeat business from our customers and we have limited “walk-in” prescriptions. We currently have five operating pharmacies, each of which is wholly owned through a subsidiary. The opening date and locations of our pharmacies are as follows: Location Opening Date 2431 N. Tustin Ave., Unit L, Santa Ana, California, 92705 October 13, 2003 7000 Indiana, Ave., Suite 112, Riverside, California, 92506 June 10, 2004 12071 124th Avenue NE, Kirkland, Washington, 98034 August 11, 2004 831 Northwest Council Drive, Suite 11, Gresham, Oregon, 97030 January 26, 2007 11100 Ash Street, Suite 200, Leawood (Kansas City), Kansas, 66211 November 28, 2011 In February 2004, we entered into an agreement with TAPG, L.L.C., a Louisiana limited liability company (“TAPG”), for the purpose of operating up to five pharmacies and incorporated Assured Pharmacies Northwest, Inc. (“APN”), formerly known as Safescript Northwest, Inc., to operate these pharmacies.Under this agreement, TAPG was required to contribute financing in the amount of $335,000 for each pharmacy and we contributed certain intellectual property rights and sales and marketing services.APN operates the pharmacy in Kirkland, Washington and previously operated another pharmacy in Portland, Oregon which was closed in December 2008 and consolidated with the operations of our Gresham, Oregon pharmacy.We initially owned 75% of APN’s outstanding capital stock and TAPG owned the remaining 25%. From time to time, we advanced interest-free loans to sustain operations at the pharmacies operated by APN.In March 2006, the outstanding principal balance on these loans was converted into APN capital stock resulting in us increasing our ownership interest in APN from 75% to 94.8%, which resulted in TAPG’s ownership in APN being diluted to own the remaining 5.2% of APN’s outstanding capital stock.In June 2011, we acquired all of the outstanding capital stock of APN held by TAPG pursuant to the terms of a Stock Purchase Agreement dated as June 30, 2011.Pursuant to this agreement, we issued TAPG 300,000 restricted shares of our common stock and TAPG agreed to cancel $17,758 in principal and interest we owed to TAPG.As a result of this transaction, APN became our wholly owned subsidiary. - 2 - Table of Contents In April 2003, we entered into an agreement with TPG, L.L.C., a Louisiana limited liability company (“TPG”), for the purpose of funding the establishment of and operating up to fifty pharmacies and incorporated Assured Pharmacies, Inc. (“API”) to operate these pharmacies.Under this agreement, TPG was required to contribute financing in the amount of $230,000 for each pharmacy and we contributed certain intellectual property rights and sales and marketing services.In exchange for the foregoing contributions, we owned 51% of API’s outstanding capital stock and TPG owned the remaining 49%.API operates the pharmacies in Santa Ana and Riverside, California.We entered into a Purchase Agreement with TPG on December 15, 2006, which was amended and supplemented on July 15, 2009, January 31, 2011 and June 25, 2012 (the “Purchase Agreement”), and acquired all of the outstanding capital stock of API held by TPG for the purchase price of $460,000 in cash and the issuance of 278 restricted shares of our common stock.The cash component of the purchase price is payable in monthly installments over time.As of October 26, 2012 , we had paid TPG an aggregate of $332,500 which includes principal and interestand our outstanding obligations to TPG under the Purchase Agreement are to make teninstallment payments of $10,000 on the 15th of each month commencing throughJune 2013 plus an additional payment of $213,091 payable on or before July 15, 2013, which is the amount that will be equal to the remaining balance plus all accrued and unpaid interest on the cash component of the purchase price. Due to our current financial condition, we did not make the monthly installment payment of $10,000 due on September 15, 2012 and October 15, 2012 and may be unable to make the$213,091 payment due to TPG which includes principal and interest on or before July 15, 2013.If we remain unable to fulfill our obligations to TPG under the Purchase Agreement, we will attempt to restructure and extend the terms of payments due to TPG, but can provide no assurance we will be able to do so on acceptable terms or even at all.In order to secure our obligations under the Purchase Agreement, TPG holds a security interest in the shares of API capital stock acquired by us under the Purchase Agreement.As a result of this transaction, API also became our wholly owned subsidiary. If we are unable to meet our outstanding obligations to TPG under the Purchase Agreement, TPG could declare the us in default and may seize the shares of API capital stock acquired by us under the Purchase Agreement, which would result in API no longer being a wholly owned subsidiary and have a material adverse effect on our business, operating results and financial condition.TPG has not issued a notice of default relating to our failure to make the monthly installment payment of $10,000 due on September 15, 2012 or October 15, 2012 required under the Purchase Agreement. Our pharmacy in Gresham, Oregon is operated by Assured Pharmacy Gresham, Inc, and our pharmacy in Leawood, Kansas is operated by Assured Pharmacy Kansas, Inc. Company Information Our principal office is located at 2595 Dallas Parkway, Suite 206, Frisco, TX 75034 and our phone number is 972-668-7394.We maintain a website at www.assuredrxservices.com. Information contained on our website is not a part of, and is not incorporated by reference into, this prospectus. The Offering Issuer Assured Pharmacy, Inc. Common stock offered by the selling stockholders Up to 2,292,067 shares, of which: ●2,062,655 shares are issuable upon the exercise of warrants at an exercise price of $1.512 per share; ●170,588 shares are issuable upon the exercise of warrants at an exercise price of $1.52 per share; and ●58,824 shares are issuable upon the exercise of warrants at an exercise price of $1.26 per share. Offering Price and Alternative Plan of Distribution All shares being offered are being sold by existing stockholders without our involvement. The offering price will thus be determined by market factors and the independent decisions of the selling stockholders. Common stock outstanding after this offering 6,643,913shares Use of proceeds The selling stockholders will receive all of the proceeds from this offering and we will not receive any proceeds from the sale of shares in this offering. Any proceeds received by us in connection with the exercise of warrants to purchase shares of our common stock by the selling stockholders in connection with this offering will be used for general corporate purposes. See “Use of Proceeds.” Risk factors See “Risk Factors” beginning on page 5 of this prospectus for a discussion of some of the factors you should carefully consider before deciding to invest in our common stock. OTC trading symbol APHY - 3 - Table of Contents The number of shares of our common stock outstanding after this offering is based on 4,351,846 shares outstanding as of October 26, 2012 , plus an aggregate of 2,292,067 shares of common stock subject to outstanding warrants being exercised by certain selling stockholders for the purpose of selling shares in this offering. SELECTED HISTORICAL FINANCIAL DATA The following condensed statement of operations data for the years ended December 31, 2011 and 2010, and the selected balance sheet data at December 31, 2011 and 2010, are derived from our financial statements and the related notes, audited by UHY, LLP, our independent auditors.Our financial statements and the related notes as of December 31, 2011 and 2010 and for the two years then ended are included elsewhere herein. The unaudited selected statement of operations data for the six months ended June 30, 2012 and 2011, and the unaudited consolidated selected balance sheet data at June 30, 2012, are derived from our unaudited financial statements, which have been prepared on a basis consistent with our audited financial statements and, in the opinion of management, include all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of our financial position and results of operations. The results of operations for any interim period are not necessarily indicative of results to be expected for the entire year. The following data should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our financial statements and the related notes included elsewhere in this prospectus. Consolidated Statement of Operations Data: For the year ended December 31, For the six months ended June 30, (unaudited) Sales $ Costs of sales Gross profit Total operating expenses Loss from continuing operations before non-controlling interest ) Total other expenses (net) Net loss from continuing operations before non-controlling interest ) Net loss attributable to non-controlling interest ) ) - ) Loss from continuing operations ) Loss from operations of discontinued pharmacy, net of tax benefit - ) - - Net loss $ ) $ ) $ ) $ ) Balance Sheet Data: As of December 31, As of June 30, 2012 (unaudited) Cash and cash equivalents $ $ $ Working capital (1) Total assets Total liabilities Stockholders’ deficit ) ) ) (1) Working capital represents total current assets less total current liabilities. - 4 - Table of Contents RISK FACTORS Investment in our common stock involves a number of substantial risks.You should not invest in our stock unless you are able to bear the complete loss of your investment. In addition to the risks and investment considerations discussed elsewhere in this prospectus, the following factors should be carefully considered by anyone purchasing the securities offered through this prospectus. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known to us or that we currently deem immaterial also may impair our business operations. If any of the following risks actually occur, our business could be harmed. In such case, the trading price of our common stock could decline and investors could lose all or a part of the money paid to buy our common stock. Risks Related to Our Business and Industry If we do not obtain additional financing, we will be required to discontinue operations. As of June 30, 2012, we had cash in the amount of $6,940 and total liabilities in the amount of $7,592,170. During fiscal 2011, we received financing in equity and debt offerings exempt from the registration requirements of the Securities Act of 1933, as amended (the “Securities Act”). However, we still require additional financing to implement our business plan for the next twelve months and open any additional pharmacies.We also had a working capital deficit of $4,202,521 as of June 30, 2012.Our current cash on hand is insufficient for us to operate our five existing pharmacies at the current level for the next twelve months. Our business plan calls for ongoing expenses in connection with salary expense and establishing additional pharmacies. These expenditures are anticipated to be approximately $4,500,000for the next twelve months. In order to continue to pursue our business plan to establish and operate additional pharmacies, we will require additional funding. If we are not able to secure additional funding, the implementation of our business plan will be delayed and our ability to expand and develop additional pharmacies will be impaired. We intend to secure additional funding through additional debt or equity financing arrangements, increased sales generated by our operations and reduced expenses.
